Manning, C. J.
This cause was decided by a decree rendered on April 5th, 1875.
A rehearing was prayed and granted, and another judgment rendered upon the rehearing on April 10th, 1876.
Another rehearing is now asked. This is an innovation upon the established practice of this court, and is not warranted by the Code. The applicant for the present rehearing quotes Arts. 911-3 of the code of Practice in justification. These are the articles which provide for the rehearing in the first instance. If they are to be extended so as to embrace a second, the same reasoning will extend them to a third and a fourth, and so on ad inifinitwm. Obviously the only limit to the duration of a suit under that construction, would be the pertinacity of the applicants who have been defeated by the last judgment.

The application is refused.